Title: John Quincy Adams to Abigail Adams, 3 July 1799
From: Adams, John Quincy
To: Adams, Abigail


          
            45.
            My dear Mother.
            Berlin 3. July 1799.
          
          I received not untill last Evening your kind favour of Feby: 10. which however is the latest date that I have from you, and this circumstance is of itself sufficient to give me great concern respecting the state of your health— The Boston Newspapers in April, mention likewise that you were again ill; but I have some comfort in hearing by a letter from Dr: Welsh to his son, that you were again tolerably well at the last of April— I have likewise a few lines from my brother Thomas dated May 11. at Baltimore
          From the accounts we receive of the turn which the elections have taken in Virginia, we are induced to hope that the politics of that state are becoming more correct than they have been for some time past.— I have seen however a publication by Mr: Giles, in which he avows the opinion that a separation from the union would be better than submission to the alien and sedition laws; the navy and the army.— Such an opinion, acknowledged by any citizen of the United States is alarming— The example of talking about a separation rather than submit to this, that, or the other law, which may be obnoxious in particular districts or States is dangerous— A separation is the greatest calamity that can befall us, and is alike to be deprecated by us all.— Nothing could make it excusable, and we can never be safe so long as any attempt for it shall not be considered as treason— But of all follies, that would be the weakest which should withdraw from the union to avoid taking a share in a navy and an army.— For in such case the union would be divided into two nations; the one having a considerable armed force, and the other none.— The shallowest understanding must see, that the existence of the weak party would be forever at the mercy of the strong one, and that it would instantly and forcibly be perceived.— Such a condition would so little suit a Virginian spirit, that they would infallibly raise very shortly army against army, navy against navy, and the separated part alone would be oppressed, with a burthen, heavier than the whole of that, which it would now refuse to share.— So that the question for Virginia, and every other State, or parcel of the union is, not whether they shall chuse an army and navy, or a separation without them; but whether, they shall maintain an army and navy in common with the

rest of the union, or by themselves apart and alone. whether they shall bear in common the burthen of common defensive protection against foreign nations, or the same burthen wholly to themselves; and for protection not only against foreigners, but against that part of the union from which they shall have withdrawn.
          I find likewise that there was brought forward as a candidate for the office of Governor of Pennsylvania, a man whose name, if it should ever reach future times, will only be quoted with those of Jeffreys and Page; Jeffreys, the independent-spirited chancellor of James the second; and Page, the no less-independent spirited judge, who treated the poet Savage, much as the candidate treated Peter Porcupine— Peter has chastised the candidate more severely still than the poet chastised Page.— Yet such is the purity of some of our elections, (as the annals of Pennsylvania, at least as much as those of any other State, can show) that I shall not be at all surprized to hear that the independent-spirited candidate was chosen.
          Peter himself is indeed not always correct either in his facts, his opinions, or his principles; and I am sorry to observe that with all his good qualities he is rather intolerant, and not sufficiently careful to confine his censure within the limits of Justice— Peter says and swears that a century consists of ninety-nine years.— Now although Peter may if he thinks proper square all his chronological calculations upon this system, I think it rather hard, that every man must be set down irrevocably for a fool or a knave, who prefers the round number for the amount of a century.— Peter tells us further that when he commenced news-paper editor, in order to avoid prosecution, the principle that he adopted was, that he might go as great lengths in attacking the enemies of the Government as certain other editors, went in attacking its friends— A learned casuist of the last century says
          
            “For if the devil to serve his turn
            Can tell truth; why the Saints should scorn
            When it serves theirs, to swear and lye;
            I think there’s little reason why”
          
          But Peter’s argument is an improvement even upon this ingenious logic— His reasoning is, that the Saints may swear and lye, to serve their turn, not because the devil sometimes tells truth, but because he generally swears and lies, to serve his— He is for imitating the devil’s general rule, rather than his exceptions, and of course claims a much more large and liberal privilege of falsehood and profanity

than the Saints of Butler’s time— Peter has found that his principle would not even answer to protect him from prosecution; but what ought to be a much more useful discovery to him is, that the principle itself is bad— That however the Aurora or the Argus may have poured forth streams of filth and of calumny against the cause of order and the friends of virtue, he should not have thought himself therefore justified in uttering filth or calumny even against the worst of causes or of men; much less against every measure and every person, that happened to vary in single points from Peters opinion of good policy.— I am convinced that his publications have done much good in our country; and I heartily wish that many of our well-meaning printer’s, instead of engaging themselves in silly and unequal contests with him, would catch a little of his wit, and humour.— Young Fenno appears to have taken him for his model; but not being blessed with so strong nerves, he gets discouraged, at the first public measure which happens not to coincide with his ideas, and I observe has given up his paper, with an address, discovering very considerable abilities, as well as some useless peevishness, and some youthful petulance— I have seen this performance in the English Anti-Jacobin Review, at full length, under the title of “Fenno’s View of the United States of America”— The English editor seized it with avidity, because it contained a libel upon our country and its Government— To such things from the pen of Peter Porcupine, I know not what can be objected, while he avows himself an Englishman, and keeps within the bounds of law— We ought to derive benefit from being told of our faults, and we know what allowances to make for the prejudices of a foreigner— But an American, ought to treat his country with more delicacy and more respect.— He may censure with severity, wherever he thinks he can contribute, to reform, but his censure should always be attended by the tenderness of friendship— He may be a satyrist, but ought not to be a lampooner.
          The new Commission appointed to treat with France, appears not to have had at first the approbation of many persons in America, the most friendly to our Government— Although there is much reason to doubt whether it will be successful in making such an arrangement as we could wish, and as we should in Justice be entitled to, I am satisfied that the measure was wise and conformable to the best interests of our country— The commission will find a change almost total of the men at the head of the french Government, since the former negotiation.— One of the Directors, Rewbell, is gone out by the constitutional yearly rotation; one, (Treilhard) had been dismissed,

as unconstitutionally elected; and two, (Merlin, and La Reveillère) have resigned, to avoid being turned out; or used still more harshly— The Legislative councils have just discovered, that these Directors have been for eighteen months the tyrants of France, and have supplied their places with four new Directors (Sieyes, Roger Ducos, Gohier, and Moulins,) who are to repair all the mischief done by their predecessors, and to bring forth golden days, fruitful of golden deeds, to help them in which work the Director Barras, is the only one deemed sufficiently virtuous to keep his place.
          This new cast of characters for performing the tragical farce of french revolutions took place on the 17th: 18th: and 19th: of the last month; and on the same three days, a succession of battles were fought in Italy, by the Austrian and Russian armies under Marshall Suworow, against the french forces under General Macdonald, in the result of which the french were defeated, and lost in killed wounded and prisoners about 8000 men.
          My wife is now in tolerably good health, and desires me to present her duty to you. We propose to make a little tour into the country to spend part of the summer; and shall probably leave this place in a fortnight or three weeks.
          I am in all duty and affection, your Son
          
            A.
          
        